         Case 1:16-cr-00847-JGK Document 70 Filed 06/16/20 Page 1 of 6



    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
    ────────────────────────────────────
    UNITED STATES OF AMERICA,

                - against -                         16cr847 (JGK)

    ANIK ROY,                                       MEMORANDUM OPINION AND
                                                    ORDER
                        Defendant.
    ────────────────────────────────────

JOHN G. KOELTL, District Judge:

        The defendant, Anik Roy, requests a modification of his

sentence to terminate the house arrest component of his term of

supervised release. For the reasons set out below, the

application is denied. 1

        On October 19, 2017, the defendant pleaded guilty to Counts

One and Two of a three-count indictment. ECF No. 27. Count One

charged the defendant with participating in a conspiracy to

steal government funds in violation of 18 U.S.C. § 371. ECF No.

10. Count Two charged the defendant with theft of government

funds in violation of 18 U.S.C. §§ 641 and 2. Id. On February

26, 2018, the Court sentenced the defendant principally to a

term of six months’ imprisonment to run concurrently on Counts

One and Two to be followed by a term of three years’ supervised

release, which included a condition of six months’ home


1 The defendant’s application does not specify the statutory or legal basis
for the application. In any event, the application presents no persuasive
basis to terminate the house arrest term of the defendant’s supervised
release.

                                      1
        Case 1:16-cr-00847-JGK Document 70 Filed 06/16/20 Page 2 of 6



confinement to run concurrently on Count One and Count Two. ECF

No. 33. 2 Because of his conviction and sentence, the noncitizen

defendant is subject to mandatory removal under 8 U.S.C.

§ 1227(a)(2)(A)(iii) for committing aggravated felonies. ECF No.

52, at 1-2.

      On November 13, 2018, the Court granted in part and denied

in part the defendant’s petition under 28 U.S.C. § 2255 to set

aside his conviction and sentence on the grounds of alleged

ineffective assistance of counsel. Id. at 23. The Court denied

the motion to vacate the conviction but ordered that the

sentence be vacated and that the defendant be resentenced. Id.

The Court found that there was ineffective assistance of counsel

to the extent that defense counsel had failed to seek a sentence

of at least one day short of a year’s sentence (combining the

term of imprisonment and house arrest) because such a minimally

shorter sentence could possibly be used to avoid the immigration

consequences arising from a conviction for an aggravated felony.

      On February 1, 2019, the defendant was resentenced. At that

sentencing, new defense counsel argued for a sentence of no

imprisonment and 364 days’ house arrest, a sentence that defense

counsel urged in order to ameliorate the potential collateral

immigration consequences of a sentence of imprisonment of one


2 At sentencing, Count Three of the indictment, for aggravated identity theft
in violation of 18 U.S.C. §§ 1028A(a)(1),(b) and 2, was dismissed on the
Government’s motion. ECF No. 33.

                                      2
      Case 1:16-cr-00847-JGK Document 70 Filed 06/16/20 Page 3 of 6



year. Resent. Tr. at 9-10. In arguing for that sentence, defense

counsel noted that the defendant would, in any event, likely end

up spending six months in immigration detention. Id. at 10.

     The Court rejected defense counsel’s argument, “although

the Court appreciate[d] that the Court can take immigration

consequences into account.” Id. at 22. The Court indicated an

intent to impose a substantially similar sentence as was imposed

at the initial sentencing, principally a sentence of six months’

imprisonment on Counts One and Two to run concurrently to be

followed by a three-year term of supervised release on Counts

One and Two to run concurrently with a condition of 180 days’

home confinement as a condition of supervised release. Id. at

32. The Court chose 180 days’ home confinement so that it was

clear that the combination of the six months’ imprisonment and

the 180 days home confinement would be less than one year’s

imprisonment in order to assist the defendant’s argument before

the immigration authorities. The Court found that the intended

sentence was the appropriate sentence after “taking all of the

sentencing factors into account.” Id. at 23.

     After the Court indicated the sentence it intended to

impose, defense counsel urged the Court to modify the intended

conditions of supervised release “if it seems like he should get

credit for the time in immigration custody . . . . [E]ven though

he wouldn’t be supervised the term would begin even though he’s

                                   3
       Case 1:16-cr-00847-JGK Document 70 Filed 06/16/20 Page 4 of 6



in immigration custody.” Id. at 30. The Court declined defense

counsel’s suggestion, and noted that in crafting the sentence,

the Court had already declined defense counsel’s suggestion “not

to impose any sentence of home confinement because the defendant

would already be confined by the immigration authorities.” Id.

at 30-31. The Court explained that it was “prepared – and I did

– accept the proposition that if the sentence could be reduced,

as I did reduce it, to increase the defendant’s chances of

remaining in the United States, . . . the answer to that is

clear, that I ought to reduce the sentence.” Id. at 31. However,

the Court declined the suggestion to modify the conditions of

supervised release because it “goes a step too far” to say that

the immigration consequences and criminal consequences should

run concurrently. Id. The Court again emphasized that the

sentence imposed was “appropriate for the defendant, given all

of the circumstances and all of the relevant 3553(a) factors.”

Id.

      In his current application, the defendant renews the

argument made at sentencing to modify the terms of supervised

release by terminating the condition of home confinement. The

defendant argues that the modification is appropriate because

the defendant has now spent time in immigration detention and

because the conditions of home confinement are too restrictive.



                                    4
      Case 1:16-cr-00847-JGK Document 70 Filed 06/16/20 Page 5 of 6



The argument lacks merit now, as it did when it was made at

sentencing.

     At sentencing, the Court imposed a sentence, including the

term and conditions of supervised release, that was sufficient

but not greater than necessary to comply with the purposes of 18

U.S.C. § 3553(a)(2). The Court noted specifically the

seriousness of the defendant’s crimes and was well aware of the

possibility that the defendant might face immigration

consequences including immigration detention. However, the

sentence that the Court imposed, including the term of home

detention, was the sentence that was reasonable and appropriate

taking all of the relevant considerations into account. There is

no basis to change that assessment of the appropriate sentence

in this case at this time.

     To the extent that the defendant finds any particular

condition of supervised release to be too onerous or too

counterproductive because it inhibits the defendant’s ability to

earn a living, the defendant should raise that issue with the

Probation authorities and then, if necessary, with the Court.

                              CONCLUSION

     The Court has considered all the arguments of the parties.

To the extent not discussed, the arguments are either moot or

without merit. The defendant’s application to reduce the term of



                                   5
         Case 1:16-cr-00847-JGK Document 70 Filed 06/16/20 Page 6 of 6



home confinement as a condition of his supervised release is

denied.

SO ORDERED.

Dated:      New York, New York
            June 16, 2020                   ____/s/ John G. Koeltl____
                                                 John G. Koeltl
                                          United States District Judge




                                      6
